Case 1:20-cv-24856-MGC Document 1-1 Entered on FLSD Docket 11/25/2020 Page 1 of 18




                              EXHIBIT A
Case 1:20-cv-24856-MGC Document 1-1 Entered on FLSD Docket 11/25/2020 Page 2 of 18
Case 1:20-cv-24856-MGC Document 1-1 Entered on FLSD Docket 11/25/2020 Page 3 of 18
Case 1:20-cv-24856-MGC Document 1-1 Entered on FLSD Docket 11/25/2020 Page 4 of 18
Case 1:20-cv-24856-MGC Document 1-1 Entered on FLSD Docket 11/25/2020 Page 5 of 18
Case 1:20-cv-24856-MGC Document 1-1 Entered on FLSD Docket 11/25/2020 Page 6 of 18
Case 1:20-cv-24856-MGC Document 1-1 Entered on FLSD Docket 11/25/2020 Page 7 of 18
Case 1:20-cv-24856-MGC Document 1-1 Entered on FLSD Docket 11/25/2020 Page 8 of 18
Case 1:20-cv-24856-MGC Document 1-1 Entered on FLSD Docket 11/25/2020 Page 9 of 18
Case 1:20-cv-24856-MGC Document 1-1 Entered on FLSD Docket 11/25/2020 Page 10 of 18
Case 1:20-cv-24856-MGC Document 1-1 Entered on FLSD Docket 11/25/2020 Page 11 of 18
Case 1:20-cv-24856-MGC Document 1-1 Entered on FLSD Docket 11/25/2020 Page 12 of 18
Case 1:20-cv-24856-MGC Document 1-1 Entered on FLSD Docket 11/25/2020 Page 13 of 18
FilingCase 1:20-cv-24856-MGC Document 1-1 Entered on FLSD Docket 11/25/2020 Page 14 of 18
       # 116512443  E-Filed 11/11/2020 04:05:40 PM



                                                                IN THE CIRCUIT COURT OF THE 11th
                                                                JUDICIAL CIRCUIT, IN AND FOR
                                                                MIAMI-DADE COUNTY, FLORIDA


                                                                GENERAL JURISDICTION DIVISION
                                                                CASE No.: 2020-022435-CA-01

        TASHAURI BROWN,

               Plaintiff,

        vs.

        MIAMI CHILDREN’ S HEALTH SYSTEM, INC.
        d/b/a NICKLAUS CHILDREN’ S HEALTH SYSTEM,

               Defendant.

                                                                      /

         DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND
                           TO PLAINTIFF’S COMPLAINT


               Defendant, MIAMI CHILDREN’S HEALTH SYSTEM, INC. d/b/a NICKLAUS

        CHILDREN’S HEALTH SYSTEM, by and through its undersigned counsel, respectfully moves

        the Court for an extension of time to file its response to Plaintiff’s Complaint. Good cause exists

        for the granting of this motion, as set forth herein.

               1.      On October 27, 2020, Defendant was served with Plaintiff’s Complaint.

               2.      Defendant’s response to the Complaint is due November 16, 2020.

               3.      Undersigned counsel has just been retained to represent the Defendant in this matter

        and, therefore, requires a brief extension of time to prepare Defendant’s response.

               4.      Accordingly, Defendant respectfully requests a brief extension of time through and

        including November 30, 2020, within which to file its response to Plaintiff’s Complaint.
Case 1:20-cv-24856-MGC Document 1-1 Entered on FLSD Docket 11/25/2020 Page 15 of 18




          5.      Undersigned counsel has conferred with Plaintiff’s counsel, Anthony Georges-

   Pierre, Esq., and he has no objection to the extension.

          6.      This motion is filed in good faith, not for the purpose of delay, and will not

   prejudice any of the parties.

          WHEREFORE, Defendant, Miami Children’s Health System, Inc. d/b/a Nicklaus

   Children’s Health System, respectfully requests an extension of time, through and including

   November 30, 2020, within which to file its response to Plaintiff’s Complaint, together with such

   other and further relief as the Court deems just.



                                            Respectfully submitted,


                                            By: s/Ingrid H. Ponce
                                                INGRID H. PONCE, ESQ.
                                                Florida Bar No.: 166774
                                                E-mail: iponce@stearnsweaver.com
                                                PAUL CRUCET, ESQ.
                                                Florida Bar No.: 122169
                                                E-mail: pcrucet@stearnsweaver.com
                                                STEARNS WEAVER MILLER WEISSLER
                                                ALHADEFF & SITTERSON, P.A.
                                                Museum Tower, Suite 2200
                                                150 West Flagler Street
                                                Miami, Florida 33130
                                                Telephone: (305) 789-3200
                                                Facsimile: (305) 789-3395
                                                 Attorneys for Defendant MIAMI CHILDREN’ S
                                                 HEALTH SYSTEM, INC. d/b/a NICKLAUS
                                                 CHILDREN’ S HEALTH SYSTEM,
Case 1:20-cv-24856-MGC Document 1-1 Entered on FLSD Docket 11/25/2020 Page 16 of 18




                                   CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 11th day of November, 2020, a true and correct copy

   of the foregoing was electronically filed with the Clerk of Court and served electronic mail via the

   E-Portal System to: Anthony M. Georges-Pierre, Esquire, (agp@rgpattorneys.com) Remer &

   Georges-Pierre, PLLC, Courthouse Tower, 44 West Flagler Street, Suite 2200, Miami, Florida

   33130.




                                                 /s/ Ingrid H. Ponce
                                                 INGRID H. PONCE




   #8986880 v1 44002 0005
FilingCase 1:20-cv-24856-MGC Document 1-1 Entered on FLSD Docket 11/25/2020 Page 17 of 18
       # 116549935  E-Filed 11/12/2020 12:02:48 PM



         IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL
         CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA

         CASE NO: 2020-022435-CA-01
         SECTION: CA09
         JUDGE: Pedro P Echarte Jr.

         Tashauri Brown
         Plaintiff(s)

         vs.

         Miami Children's Health System, Inc.
         Defendant(s)
         ____________________________/

         ORDER ON DEFENDANT'S UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                        RESPOND TO PLAINTIFF'S COMPLAINT


                 THIS CAUSE having come before the Court on Defendant, MIAMI CHILDREN’S

         HEALTH SYSTEM, INC. d/b/a NICKLAUS CHILDREN’S HEALTH SYSTEM’s

         (“Defendant”), Unopposed Motion for Extension of Time to File Response to Plaintiff’s

         Complaint. The Court being otherwise fully advised, hereby orders and adjudges as follows:


                 Defendant, MIAMI CHILDREN’S HEALTH SYSTEM, INC. d/b/a NICKLAUS

         CHILDREN’S HEALTH SYSTEM, shall file its response to Plaintiff’s Complaint on or before

         November 30, 2020. THIS TIME PERIOD MAY NOT BE EXTENDED.

         DONE and ORDERED in Chambers at Miami-Dade County, Florida on this 12th day of
         November, 2020.




                                                            2020-022435-CA-01 11-12-2020 11:50 AM
                                                                 Hon. Pedro P Echarte Jr.

                                                                 CIRCUIT COURT JUDGE
                                                                 Electronically Signed


   Case No: 2020-022435-CA-01                                                                         Page 1 of 2
 Case 1:20-cv-24856-MGC Document 1-1 Entered on FLSD Docket 11/25/2020 Page 18 of 18




        No Further Judicial Action Required on THIS MOTION

        CLERK TO RECLOSE CASE IF POST JUDGMENT



      Electronically Served:
      Anthony M Georges-Pierre, agp@rgpattorneys.com
      Anthony M Georges-Pierre, pn@rgpattorneys.com
      Anthony M Georges-Pierre, agpassistant@rgpattorneys.com
      Ingrid H. Ponce, iponce@stearnsweaver.com
      Ingrid H. Ponce, lojeda@stearnsweaver.com
      Paul Crucet, pcrucet@stearnsweaver.com
      Paul Crucet, amorell@stearnsweaver.com


      Physically Served:




Case No: 2020-022435-CA-01                                                   Page 2 of 2
